DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on 1/3/2022 regarding claims 1, 8 and 19 are persuasive. Claims 2-4, 6, 7, 9-14, 16-18, and 20 are allowed as being properly dependent on one of claims 1, 8 and 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676